 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8       ANTHONY CEASAR HERNANDEZ,                        Case No.: 1:17-cv-00468-LJO-BAM (PC)

 9                    Plaintiff,                          ORDER REGARDING DEFENDANTS’
                                                          STATUS REPORT
10             v.

         BALLAM, et al.,                                  ORDER REQUIRING SECOND STATUS
11
                                                          REPORT BY DEFENDANTS WITHIN
12                    Defendants.                         NINETY (90) DAYS

13                                                        [Doc No. 64]

14

15            Plaintiff Anthony Ceasar Hernandez is a state prisoner proceeding pro se and in forma

16 pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This case proceeds on

17 Plaintiff’s second amended complaint alleging excessive force in violation of the Eighth

18 Amendment against Defendants Perez and Duran, and for the failure to intervene in the use of

19 excessive force against Defendant Ballam.
20            On July 9, 2018, the Court stayed this matter pending the resolution of Plaintiff’s ongoing

21 criminal case that concerns the same events at issue in this case. (Doc. No. 56.) The Court

22 further ordered Defendants to file a status report, within ninety (90) days of that order, setting

23 forth the status of Plaintiff’s criminal case. (Id. at 6.)

24            On October 8, 2018, Defendants timely submitted a status report. (Doc. No. 64.)1 The

25 status report reflects that a trial setting hearing was held on September 21, 2018 in Plaintiff’s

26
27   1
    October 8, 2018 was a federal legal holiday, and therefore the Court was closed, which extended the
   deadline for Defendants’ compliance with the Court’s order. See Fed. R. Civ. P. 6(a)(1)(C).
28 Nevertheless, the Court’s CM/ECF electronic filing system accepted filings on October 8, 2018.
 1 criminal case, People v. Hernandez, Madera County Superior Court Case No. MCR055598. (Id.

 2 at 4.) A trial date was set for December 11, 2018 at that hearing, with pretrial and final pretrial

 3 confirmation dates of October 19, 2018 and December 7, 2018, respectively. (Id.)

 4          Accordingly, the Court finds it is not yet appropriate to lift the stay in this matter.

 5 Defendants are HEREBY ORDERED to file a second status report within ninety (90) days of

 6 the date of this order, updating the Court as to the status of Plaintiff’s criminal case, if it is not

 7 resolved by the end of that period.

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 9, 2018                              /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
